Title: To George Washington from Major General Nathanael Greene, 27 October 1776
From: Greene, Nathanael
To: Washington, George

 

Dear Sir
Fort Lee [N.J.] Octo. 27, 1776

By Major Howel you will receive 119000 Musket Cartridges. Part arrived today and part last Night. as soon as the remainder comes up from Amboy & Philadelphia they shall be sent forward. I have been to view the roads again; and fixt upon Aquacanack, Springfield Bownsbrook [Bound Brook], Prince Town & Trenttown to establish the Magezines at. Trent Town and Equacanack, to be the principal ones, the others only to serve to support the Troops in passing from one to the other. They are all inland Posts and I hope the stores will be secure, I have ordered all the Cannon from Amboy except two Eighteen pounders and two field pi[e]ces, I have directed them to be sent to Springfield Bowns Brook & Equacanack to secure the Stores.
The People have been employd on the other side in geting the boards together at Fort Washington & the Ferry. Some have been brought from Kings Bridge. Today I sent up to Col. Lasher to know what Assistance he could give towards takeing down the Barracks, and bringing off the Boards; and had for Answer that he had Orders to burn the barracks, quit the Post and join the Army by the way of the North River at the White Plains. We have had a considerable Skirmish on York Island today, the cannonade began in the morning and held until Evening, with very short intermisions. A Ship movd up opposite Fort No. 1 Col. Magaw got down an Eighteen pounder and fird 60 Shot at her 26 of which went into her. She slipt her Cable and left her Anchor and was towed off by four Boats. I think we must have kild a considerable number of their men for the confusion and distress exceeded all description. Our Artillery behavd incomparably well Col. Magaw is charmd with their conduct in firing at the Ship and in the Field. I left the Island at three OClock this Afternoon we had lost but one Man, he was killed by a shell that fell upon his Head. We have brought off some of the Enemy off the field of Battle and more are still lying on the ground dead.
I am Anxious to know the State of the Troops in the grand Army, whether they are high or low Spirited. whether well or ill Posted. whether a Battle is expected or not. we must govern our Opperations by yours. The Troops here and on the other side are in good Spirits; but I fear quiting fort Independance will Oblige Magaw to draw in his forces into the Garrison as the Enemy will have a passage open upon his back. I fear it will damp the Spirits of his Troops—He did not expect it so soon. If the Barracks are not burnt in the morning and the Enemy dont press too hard upon us, we will try to get away some of the boards. I am dear General Your Obedient Servant

Nath. Greene

